—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Saladino, J.), entered December 10, 1992, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Statute of Frauds was applicable to the oral contract for lifetime employment that the plaintiff contends existed between himself and the defendants. Taking as true the plaintiff’s assertion that termination of employment provisions were included in the oral contract, the alleged termination of employment provisions were insufficient as a matter of law to take the contract out of the Statute of Frauds (see, D & N *681Boening v Kirsch Beverages, 63 NY2d 449; Zupan v Blumberg, 2 NY2d 547; McCoy v Edison Price, Inc., 186 AD2d 442; McCollester v Chisholm, 104 AD2d 361). Accordingly, there being, no. triable issue of fact, the defendants’ motion for summary judgment was properly granted. Ritter, J. P., Santucci, Friedmann and Goldstein, JJ., concur.